DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/036,590 filed September 29, 2020. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 11-12 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Pre-Grant Publication 2020/0212135).
Regarding claim 1, Zhang discloses a display device comprising:
pixel circuits disposed on a substrate (Fig. 7, 100), each of the pixel circuits comprising a transistor (T1) and a storage capacitor (Cst; Paragraph [0056]));
display elements (105) electrically connected to the pixel circuits; and
a metal layer (109; Paragraph [0050]) disposed between the substrate and the pixel circuits, the metal layer comprising through-holes (1090), wherein the through-holes of the metal layer comprise:
a first through-hole (1090); and a second through-hole (1090) disposed adjacent to the first through-hole.

Regarding claim 2, Zhang further discloses:
the metal layer (109) comprises a metal part between the first through-hole and the second through-hole (Fig. 7 & 8), and
the metal part overlaps the pixel circuits and the display elements (Fig. 7).

Regarding claim 4, Zhang further discloses:
at least one of the first through-hole and the second through-hole comprises corner parts (each corner of the square opening) disposed in different directions from a center (Fig. 8).

Regarding claim 7, Zhang further discloses:
the first through-hole comprises four corner parts (each corner of the square opening) disposed in four different directions from a first center, 
the second through-hole comprises four corner parts (each corner of the square opening) disposed in four different directions from a second center ,and 
one or more corner parts of the first through-hole and one or more corner parts of the second through-hole are adjacent to each other (Fig. 8).

Regarding claim 11, Zhang discloses an electronics apparatus comprising:
a display device (Fig. 1, 100) comprising at least one transmission area (1090); and 
a component (108) disposed below the at least one transmission area, wherein the display device comprises: 
pixel circuits disposed on a substrate (101), each of the pixel circuits comprising a transistor (T1) and a storage capacitor (Cst); 
display elements (105) electrically connected to the pixel circuits; and 
a metal layer (109) disposed between the substrate and the pixel circuits, the metal layer comprising a first through-hole (1090) and a second through-hole (1090).

Regarding claim 12, Zhang further discloses:
the metal layer (109) comprises a metal part between the first through-hole and the second through-hole (Fig. 7 & 8), and
 the metal part overlaps the pixel circuits and the display elements (Fig. 7).

Regarding claim 20, Zhang further discloses:
The component can be an optical sensor (Paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pre-Grant Publication 2020/0212135) in view of Zhang (Pre-Grant Publication 2020/0058247).
Regarding claim 3, Zhang disclose all of the limitations of claim 1 (addressed above). Zhang does not disclose the first through hole has a shape, size, or a width which is different from that of the second through hole. However Zhang disclose a display device comprising:
A plurality of transmission areas (Fig. 14) including a first transmissive area (P012) and second transmissive area (P022) within sub-pxiels (P01 & P02) wherein the first and second transmissive areas include first and second through holes having different sizes (Paragraph [0077]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the through holes having different shape, size, or width because it will allow the pixel to display richer in color (Paragraph [0077]).

Allowable Subject Matter
Claims 5-6, 8-10 & 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses at least one of the first through- hole and the second through-hole comprises a side edge between adjacent corner parts, and the side edge is curved. Claim 6 is also considered allowable based on its dependency from claim 6. 
Claim 8 is considered allowable because none of the prior art either alone or in combination discloses the first through-hole entirely surrounds the second through-hole.
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses at least one of the first through- hole and the second through-hole comprises a protruding portion.
Claim 10 is considered allowable because none of the prior art either alone or in combination discloses the metal layer further comprises a fine hole disposed between the first through-hole and the second through-hole.
Claim 13 is considered allowable because none of the prior art either alone or in combination discloses the metal part comprises a fine hole.
Claim 14 is considered allowable because none of the prior art either alone or in combination discloses an edge of at least one of the first through-hole and the second through-hole comprises an uneven part.
Claim 15 is considered allowable because none of the prior art either alone or in combination discloses at least one of the first through-hole and the second through-hole comprises four corner parts disposed in four different directions from a center, and a curved side edge Is between two neighboring corner parts of the four corner parts. Claim 16-17 are also considered allowable based on their dependency from claim 15.
Claim 18 is considered allowable because none of the prior art either alone or in combination discloses the first through-hole entirely surrounds the second through-hole.
Claim 19 is considered allowable because none of the prior art either alone or in combination discloses a width of the first through-hole is about 200 um to about 300 um.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818